Citation Nr: 0424872	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-23 016	)	DATE
	)
	)



THE ISSUE

Whether a May 2003 Board of Veterans' Appeals (Board) 
decision that disallowed the veteran's claim for an earlier 
effective date for service connection of diabetes mellitus 
should be revised or reversed on the grounds of clear and 
unmistakable 
error (CUE).




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from December 1967 to December 
1970.  This matter comes to the Board on motion from the 
veteran, pursuant to 38 U.S.C.A. § 7111 (West 2002), alleging 
clear and unmistakable error in a Board decision dated in May 
2003, which denied the veteran's claim of entitlement to an 
effective date earlier than May 2001 for service connection 
for diabetes mellitus.   


FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to service 
connection for diabetes mellitus in May 2001.

2.  In January 2002, the veteran was awarded service 
connection for diabetes mellitus, effective from May 2001, 
based on the revision to regulatory presumptions regarding 
service connection for disability due to exposure to chemical 
herbicides used in the Southeast Asia Theater of Operations, 
which became effective in May 2001.    

3.  By a decision entered in May 2003, the Board disallowed 
the veteran's claim for an earlier effective date for service 
connection for diabetes mellitus.

4.  In deciding the veteran's claim in May 2003, the Board 
did not commit an error of fact or law that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The May 2003 Board decision was not clearly and unmistakably 
erroneous in disallowing the veteran's claim for an earlier 
effective date for service connection for diabetes mellitus.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1401, 20.1403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
However, the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
noted that the VCAA is not applicable to all cases.  Wensch 
v. Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001)).  In this case, the issue on appeal is a CUE 
motion, which must be based on the record and law that 
existed at the time of the prior adjudication in question.  
38 C.F.R. § 20.1403(b).  Therefore, a remand for application 
of the VCAA is not required.  See Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc) (VCAA not applicable to 
CUE claim).  



II.  CUE

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.

CUE is a very specific and rare kind of error.  38 C.F.R. § 
20.1403(a) (2002).  It is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Id.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Id.

Any party to a final Board decision can make a motion to have 
the decision revised or reversed on grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2002).  In order to prevail on such a motion, the 
moving party must establish that there was an error in the 
Board's adjudication, and that the error was such that, had 
it not been made, the outcome of the adjudication would have 
been manifestly different.  38 C.F.R. § 20.1403(c) (2002).  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be "clear and 
unmistakable."  Id.  A disagreement with how the Board 
weighed or evaluated the facts in a particular case is not 
CUE.  Id. § 20.1403(d)(3).  Neither can CUE be established by 
virtue of VA's failure to fulfill the duty to assist.  Id. § 
20.1403(d)(2).

Again, a CUE claim must be decided based on the record and 
law that existed at the time of the prior adjudication in 
question.  38 C.F.R. § 20.1403(b).

Here, the veteran seeks revision or reversal of the Board's 
May 2003 decision on grounds of CUE.  Specifically, the 
veteran argues that he was diagnosed with Type II diabetes 
before filing his claim for service connection for diabetes 
mellitus, which he argued was, in fact, filed in August 1998.  
This is exactly the same argument before the Board when it 
rendered its May 2003 decision. 

The veteran filed his claim for diabetes in May 2001.  He 
also claimed psychomotor retardation, major depression, 
dysthymic disorder, PTSD, hypertension, anhedonia, anxiety, 
and insomnia.  He stated that he felt these conditions were 
caused by exposure to Agent Orange and his Vietnam 
experiences.  

In January 2002, the RO granted service connection for 
diabetes mellitus associated with herbicide exposure with a 
20 percent evaluation, effective May 7, 2001.  Thereafter, 
the veteran submitted statements in which he argued that he 
had filed his claim for diabetes in 1998.  In May 2002, the 
RO issued a rating decision which denied the veteran's claim 
of an earlier effective date for service connection for 
diabetes mellitus.  The rating decision referenced two 
letters submitted by the veteran in 1998, noting that both 
were silent as to a claim for diabetes.  

A review of the record revels a letter from the veteran, 
received August 6, 1998, in which the veteran stated that he 
was in Vietnam in 1969 when Agent Orange was dropped, stating 
further that he had major depression, anhedonia, sleep 
disturbances, post-traumatic stress disorder (PTSD), 
dysthymic disorder, and persistent anxiety and psychomotor 
retardation.  He further stated that he had been treated at 
Oakland Park VA Outpatient Clinic.  In a letter from the 
veteran, received August 25, 1998, the veteran repeated the 
same statements made in the August 6, 1998 letter.  Finally, 
in a letter dated November 9, 1998, the veteran stated that 
he was claiming mental disability.  Specifically, he stated 
that he had been diagnosed with psychomotor retardation, 
major depression, sleep disturbances, "PDS", and anhedonia.  
He also referred to treatment records at the Oakland Park VA 
Outpatient Clinic.  These statements make no mention of 
diabetes.  The Board notes that progress notes from the 
Oakland Park VA Outpatient Clinic do, indeed, show treatment 
for diabetes in the 1990's.            

The Board stated in the May 2003 decision that the basis for 
the RO's award of service connection for diabetes was the 
relatively recent revision to certain regulatory presumptions 
regarding service connection for disability due to exposure 
to chemical herbicides used in the Southeast Asia Theater of 
Operations.  These regulations essentially provide that 
service connection may be presumed for adult-onset (Type II) 
diabetes mellitus for those exposed to chemical herbicides 
used in the Southeast Asia Theater of Operations.

The veteran in this case served in Vietnam, is considered to 
have been exposed to the herbicide commonly referred to as 
Agent Orange, and established that he had diabetes mellitus.  
Thus, service connection for diabetes was established on a 
presumptive basis pursuant to 38 C.F.R. § 3.309(e).  The 
veteran contends that since he had a claim for service 
connection for this disability pending prior to May 2001, the 
effective date for this benefit should be from the date of 
this earlier claim.  Specifically, he asserts that he filed a 
claim for service connection for diabetes mellitus in 1998.

The provisions of 38 C.F.R. § 3.114 address the situation 
where an award of benefits is based on a liberalizing law, as 
occurred here.  This regulation provides that the effective 
date of such an award "shall not be earlier than the 
effective date of the act."  In this case, the effective date 
of the change in law by which service connection for diabetes 
may be presumed for those exposed to Agent Orange, was May 8, 
2001.  See Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed. Cir. 2002).  Here, the RO awarded service 
connection in this case effective from May 7, 2001, the date 
of the veteran's claim.  This being so, the Board found no 
basis for assigning an effective date for service connection 
for diabetes mellitus any earlier than that which has already 
been established.  

The Board also considered the possibility that service 
connection for diabetes could have been established, at least 
in theory, without the benefit of the change in regulations 
regarding presumptions for service connection for disability 
due to exposure to chemical herbicides used in Vietnam.  If 
that were so, the effective date of the award of benefit, 
would not be limited by the provisions of 38 C.F.R. § 3.114.  
Rather, the effective date would be the "[d]ay following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(b)(2)(i); see also 38 U.S.C.A. § 5110(a) and (b)(1).

In this regard, there is no record of any complaints or 
diagnosis of diabetes in service, and none for many years 
after service.  Indeed, the earliest record on which diabetes 
is diagnosed is dated in the 1990's.  In view of this, 
outside of the operation of the presumption established in 
May 2001, the Board found no basis upon which to link the 
veteran's diabetes to service.  Accordingly, the Board found 
that but for the operation of the presumption, service 
connection for diabetes would not have been established.  

Furthermore, and contrary to the veteran's contentions, the 
Board found that the record did not reveal a claim for 
entitlement to service connection for diabetes mellitus prior 
to the May 2001 claim.  Under these circumstances, the Board 
found that the more general rules regarding the establishment 
of an effective date for service connection from the day 
following service, or the later of the date of claim or date 
entitlement arose were not for application and denied the 
veteran's claim of entitlement to an earlier effective date 
for service connection for diabetes mellitus.  

However, the Board notes that in May 1989, the United States 
District Court for the Northern District of California voided 
all denials of Agent Orange claims based on the regulations 
that became effective on September 25, 1985.  Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404, 
1409 (N.D. Cal. 1989) (Nehmer I).  The district court later 
clarified its ruling, holding that the covered claims were 
those in which the disease or cause of death was later found 
to be service connected under valid VA regulations.  Nehmer 
v. United States Veterans' Administration, 32 F. Supp. 2d 
1175, 1183 (N.D. Cal. 1999) (Nehmer II).  

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).  

The Nehmer stipulations were later incorporated into a final 
regulation that became effective on September 24, 2003.  68 
Fed. Reg. 50,966 (Aug. 25, 2003) (to be codified at 38 C.F.R. 
§ 3.816).  That regulation defines a "Nehmer class member" 
to include a Vietnam veteran who has a covered herbicide 
disease.  Under the regulation a claim will be considered a 
claim for compensation for a particular covered herbicide 
disease if the claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability.  The Board notes that this 
regulation's effective date was subsequent to the Board 
decision at issue in this matter.  In this regard, the Board 
emphasizes that the regulation is being cited for the 
explicit purpose of showing an intention to codify VA policy 
in response to the Nehmer case.  The regulation is not being 
cited as authority in the matter at issue before the Board.    

The question now before the Board, thus, is whether the 
Board's failure in its May 2003 decision to construe the 1998 
letters as an informal claim for diabetes mellitus 
constituted a clear and unmistakable error.       

The VA regulation governing informal claims provides that:

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the Department of Veterans Affairs, from 
a claimant, his or her duly authorized 
representative, a Member of Congress, or 
some person acting as next friend of a 
claimant who is not sui juris may be 
considered an informal claim.  Such 
informal claim must identify the benefit 
sought. 

38 C.F.R. § 3.155(a) (2002). 

Here, the Board finds that the above-mentioned 1998 letters 
do not constitute an informal claim, as nowhere in these 
letters is the benefit sought (service connection for 
diabetes mellitus) identified.  As stated above, the VA 
treatment records referenced in the 1998 letters do show 
treatment for diabetes.  However, such records do not alone 
generally constitute an informal claim for service 
connection.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Here, even when viewed in connection with the 1998 letters, 
the VA treatment records do not establish an informal claim.  
The letters listed specific disabilities for which the 
veteran sought compensation.  Diabetes was not among the 
conditions listed.  The mere fact that the medical records 
referenced in regard to these other, specific disabilities 
happened to contain treatment for diabetes does not amount to 
an informal claim.  Thus, even when these filings, together, 
are construed in the claimant's favor, it is not obvious or 
undebatable that they constitute an informal claim for 
service connection for diabetes.  Therefore, it was not a 
clear and unmistakable error for the Board to decline to 
construe the 1998 letters as informal claims for service 
connection for diabetes mellitus.    
  
Therefore, given the foregoing, the statement by the veteran, 
received on May 7, 2001, was properly treated as the 
veteran's claim for service connection for diabetes mellitus.  
As May 7, 2001 was also the effective date assigned for 
service connection for diabetes mellitus, the Board finds 
that the May 2003 Board decision denying entitlement to an 
earlier effective date for service connection for diabetes 
mellitus was not the product of CUE.  Based on the evidence 
that existed at the time of the May 2003 Board decision, the 
Board is unable to find any error in the Board's adjudication 
such that, had it not been made, the outcome of the 
adjudication would have been manifestly different.  The 
motion for revision or reversal on the basis of CUE, 
therefore, is denied.
    
         
ORDER

The motion is denied.

                       
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



